Title: From James Madison to Thomas Jefferson, [ca. 5 October] 1780
From: Virginia Delegates,Bland, Theodorick, Jr.
To: Jefferson, Thomas


Sr.
[Philadelphia, ca. 5 October 1780]
Some overtures having been made to Congress, through Mr. Jay our Commissioner at the Court of Madrid, for Building Frigates in America for and on account of his Catholic Majesty and the Proposals having been referred to the Admiralty to Confer with the Navy Boards of the Eastern and Middle district and obtain from them estimates of what would be the Cost of a frigate of forty Guns—and there being no Navy Board in Virginia it was moved in Congress by the Delegates from that State, that the Admiralty shd. also lay before Congress Estimates of the Cost &c. of Building such frigates in Virginia in which it wd. be proper to specify the terms, and the time it wd. take to Compleat one or more such frigates, we have thought it Proper to inform you thereof, that proper persons may be applyed to, to make out such Estimates for Government, in order that they may be given in to the Admiralty to report upon [to] Congress, as we are not willing that such lucrative, and advantageous contracts, the Execution of which must in the end be attended with so many ad[v]antages shd. be lost to our state and engrossed by others already so far advanced before us in the Establishing a Marine. This Estimate transmitted as early as possible will put it in the power of the Delegates from Virginia to press its being transmitted to our Commissioner at Madrid with the Estimates from the Other States, and the subject itself together with a speedy compliance we have no doubt will strike you in the same important light in which it has us. The perfect tranquility which has reigned here with regard to news has been lately disturbed by a most extraordinary and unexpected event, no less than the sudden defection of Major Genl. Arnold from the American Cause, and his flight to the Enemy[. He o]n the ultimo Shamefully treacherously and ignominiously deserted the important Post at West point which Garrison he Commanded, after having Concerted Measures with the British Adjutant Genl. Colo. Andrè in the Quality of a Spy for delivering it up to the Enemy, with the Blackest Circumstances of treason and Perfidy that ever enterd the heart of any, wretch, but his own. Our Great General Washington, the French Ambassador, and the Marquis de la fayette were to have been his Peace offering to the Enemy. But Mr. Andre was accidentally taken, by a Small party of Militia and is now in our Hands & has probably before this paid his last tribute of Loyalty to his Royal Master together with his infamous Coadjutor Joseph Smith of N. York, occasiond Arnolds precipitate flight on board a British Man of War which was ready to receive him in case of Accident The Genl. and other Gentn. above Mentioned arrived at Arnolds Quarters a few minutes after his flight, and he has taken effectual measures to prevent further Mischief. Arnold has wrote him a letter dated on Board the Vulture Sloop imploring his interposition in favor of his Wife whom he has left behind. His Papers have been seized in this City where he some time ago resided And lay open several Scenes of Vilany transacted in the Commercial way while he had the Command here between him and other Miscreants, and have laid a train perhaps for further discoveries. Quid non mortalia pectora cogis Auri Sacra fames? Every Mark of horror and resentment has been expressed by the Army at such atrocious and Complicated Vilainy, And the Mob in this City have burnt the traitor in Effigy after Exposing it through the streets with a long purse in one hand and a Mask in the other and labels descriptive of the Character thus [consigned?] to public infamy and odium. Thus with on[e act?] faded the laurels of a hero, and the apellat[ion of] Arnold must be everlastingly changed for [a representa?]tive of the Blackest infa[my].
